UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (6.1%) Boeing Co. (The) 2,296 $197,112 Embraer SA ADR (Brazil) 3,782 134,904 General Dynamics Corp. 8,492 598,771 Honeywell International, Inc. 8,083 609,054 L-3 Communications Holdings, Inc. 8,876 718,246 Northrop Grumman Corp. (S) 4,691 329,074 Precision Castparts Corp. 520 98,602 Raytheon Co. 2,300 135,217 Rockwell Collins, Inc. (S) 1,869 117,971 United Technologies Corp. 5,121 478,455 Air freight and logistics (0.6%) FedEx Corp. 875 85,925 United Parcel Service, Inc. Class B 2,558 219,732 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 3,286 44,854 BorgWarner, Inc. (NON) 273 21,114 Johnson Controls, Inc. 11,862 416,000 Automobiles (0.6%) Ford Motor Co. 17,451 229,481 General Motors Co. (NON) 1,000 27,820 Tesla Motors, Inc. (NON) (S) 1,447 54,827 Beverages (1.7%) Beam, Inc. 4,698 298,511 Coca-Cola Enterprises, Inc. 11,458 423,029 Dr. Pepper Snapple Group, Inc. 4,900 230,055 Biotechnology (1.7%) Amgen, Inc. 2,186 224,087 Celgene Corp. (NON) 4,258 493,545 Gilead Sciences, Inc. (NON) 4,500 220,185 Building products (0.5%) Fortune Brands Home & Security, Inc. (NON) 5,874 219,864 Owens Corning, Inc. (NON) 1,900 74,917 Capital markets (2.8%) Ameriprise Financial, Inc. 2,269 167,112 Blackstone Group LP (The) 7,002 138,500 Charles Schwab Corp. (The) 17,766 314,281 Goldman Sachs Group, Inc. (The) 1,889 277,966 Invesco, Ltd. 3,978 115,203 KKR & Co. LP 10,549 203,807 Morgan Stanley 8,800 193,424 State Street Corp. 2,812 166,161 Chemicals (2.3%) Agrium, Inc. (Canada) 1,000 97,500 Albemarle Corp. (S) 900 56,268 Celanese Corp. Ser. A 664 29,249 Dow Chemical Co. (The) (S) 7,524 239,564 Eastman Chemical Co. 2,074 144,910 Huntsman Corp. 4,700 87,373 Intrepid Potash, Inc. 1,900 35,644 LyondellBasell Industries NV Class A 3,166 200,376 Monsanto Co. 3,311 349,741 Tronox, Ltd. Class A 3,124 61,886 Commercial banks (2.1%) Comerica, Inc. (S) 483 17,364 Fifth Third Bancorp (S) 4,866 79,364 PNC Financial Services Group, Inc. 706 46,949 Regions Financial Corp. 8,889 72,801 U.S. Bancorp (S) 10,900 369,837 Wells Fargo & Co. 16,145 597,204 Commercial services and supplies (0.7%) ADT Corp. (The) (S) 1,811 88,630 Republic Services, Inc. (S) 2,172 71,676 Tyco International, Ltd. 7,524 240,768 Communications equipment (1.7%) Arris Group, Inc. (NON) 5,300 91,001 Cisco Systems, Inc. 16,331 341,481 Polycom, Inc. (NON) 1,200 13,296 Qualcomm, Inc. 7,185 481,036 Computers and peripherals (5.5%) Apple, Inc. 3,911 1,731,126 EMC Corp. (NON) 25,500 609,195 Hewlett-Packard Co. 9,110 217,182 NetApp, Inc. (NON) 4,191 143,165 SanDisk Corp. (NON) 6,453 354,915 Construction and engineering (0.1%) KBR, Inc. 1,600 51,328 Consumer finance (0.5%) American Express Co. 1,313 88,575 Capital One Financial Corp. 1,137 62,478 Discover Financial Services 3,100 139,004 Containers and packaging (0.3%) MeadWestvaco Corp. 4,000 145,200 Sealed Air Corp. 1,719 41,445 Diversified financial services (4.8%) Bank of America Corp. 51,167 623,214 Citigroup, Inc. 17,156 758,981 CME Group, Inc. 3,900 239,421 JPMorgan Chase & Co. 19,961 947,349 Moody's Corp. 391 20,848 Nasdaq OMX Group, Inc. (The) 3,645 117,734 Diversified telecommunication services (2.2%) AT&T, Inc. 16,000 587,040 CenturyLink, Inc. 800 28,104 Verizon Communications, Inc. (S) 12,964 637,181 Electric utilities (1.8%) American Electric Power Co., Inc. 3,902 189,754 Duke Energy Corp. 2,795 202,889 Edison International 2,674 134,556 FirstEnergy Corp. 4,200 177,240 NextEra Energy, Inc. 2,200 170,896 PPL Corp. 2,000 62,620 Southern Co. (The) 1,300 60,996 Electrical equipment (0.2%) Eaton Corp PLC 1,784 109,270 Energy equipment and services (3.0%) Cameron International Corp. (NON) 1,720 112,144 FMC Technologies, Inc. (NON) 3,200 174,048 Halliburton Co. 9,000 363,690 McDermott International, Inc. (NON) 7,100 78,029 Nabors Industries, Ltd. 8,700 141,114 Oceaneering International, Inc. 500 33,205 Oil States International, Inc. (NON) 300 24,471 Petrofac, Ltd. (United Kingdom) 9,582 208,636 Schlumberger, Ltd. 6,730 504,010 SPT Energy Group, Inc. (China) 68,000 32,020 Food and staples retail (1.7%) Costco Wholesale Corp. 1,170 124,149 CVS Caremark Corp. 2,386 131,206 Kroger Co. (The) 4,700 155,758 Wal-Mart Stores, Inc. 5,219 390,538 Walgreen Co. 1,405 66,990 Whole Foods Market, Inc. 800 69,400 Food products (1.8%) Dean Foods Co. (NON) 52 943 General Mills, Inc. 1,200 59,172 Hershey Co. (The) (S) 932 81,578 Hillshire Brands Co. 2,295 80,669 Hormel Foods Corp. 592 24,461 JM Smucker Co. (The) 489 48,489 Kellogg Co. 1,500 96,645 Kraft Foods Group, Inc. 2,966 152,838 Mead Johnson Nutrition Co. 1,593 123,378 Mondelez International, Inc. Class A 8,500 260,185 Pinnacle Foods, Inc. (NON) 1,880 41,755 Tyson Foods, Inc. Class A 1,200 29,784 Health-care equipment and supplies (2.0%) Abbott Laboratories 3,855 136,159 Baxter International, Inc. (S) 3,250 236,080 Boston Scientific Corp. (NON) 6,125 47,836 CareFusion Corp. (NON) 2,145 75,054 Covidien PLC 3,059 207,523 Intuitive Surgical, Inc. (NON) 185 90,870 Medtronic, Inc. 1,913 89,834 St. Jude Medical, Inc. (S) 2,827 114,324 Tornier NV (Netherlands) (NON) 1,400 26,390 Zimmer Holdings, Inc. (S) 1,500 112,830 Health-care providers and services (2.4%) Aetna, Inc. (S) 2,320 118,598 Catamaran Corp. (NON) 3,560 188,787 Emeritus Corp. (NON) 6,800 188,972 Express Scripts Holding Co. (NON) 2,536 146,200 HealthSouth Corp. (NON) 1,600 42,192 Humana, Inc. (S) 1,200 82,932 Laboratory Corp. of America Holdings (NON) 900 81,180 McKesson Corp. 1,100 118,756 Quest Diagnostics, Inc. 1,400 79,030 UnitedHealth Group, Inc. 5,600 320,376 Hotels, restaurants, and leisure (1.9%) Las Vegas Sands Corp. 1,400 78,890 McDonald's Corp. 4,527 451,297 Norwegian Cruise Line Holdings, Ltd. (NON) 1,955 57,966 Penn National Gaming, Inc. (NON) (S) 2,163 117,732 Starbucks Corp. 3,000 170,880 Wyndham Worldwide Corp. 3,315 213,751 Household durables (0.4%) M.D.C. Holdings, Inc. 1,824 66,850 M/I Homes, Inc. (NON) (S) 2,413 58,998 PulteGroup, Inc. (NON) 3,929 79,523 Household products (1.2%) Colgate-Palmolive Co. 954 112,601 Procter & Gamble Co. (The) 7,157 551,518 Independent power producers and energy traders (0.5%) Calpine Corp. (NON) 6,330 130,398 NRG Energy, Inc. 4,900 129,801 Insurance (3.0%) Allstate Corp. (The) 3,500 171,745 American International Group, Inc. (NON) 7,400 287,268 Berkshire Hathaway, Inc. Class B (NON) 3,525 367,305 Chubb Corp. (The) 1,035 90,594 Hartford Financial Services Group, Inc. (The) (S) 4,200 108,360 Lincoln National Corp. 2,600 84,786 Marsh & McLennan Cos., Inc. 4,600 174,662 MetLife, Inc. 7,600 288,952 Travelers Cos., Inc. (The) 1,500 126,285 Internet and catalog retail (1.4%) Amazon.com, Inc. (NON) 1,793 477,817 HomeAway, Inc. (NON) 2,594 84,305 Priceline.com, Inc. (NON) 320 220,138 Internet software and services (2.8%) eBay, Inc. (NON) 6,752 366,093 Facebook, Inc. Class A (NON) 4,500 115,110 Google, Inc. Class A (NON) 1,171 929,809 Yahoo!, Inc. (NON) 5,800 136,474 IT Services (2.9%) Alliance Data Systems Corp. (NON) 100 16,189 Cognizant Technology Solutions Corp. (NON) 2,100 160,881 Computer Sciences Corp. (S) 3,652 179,788 Fidelity National Information Services, Inc. 5,000 198,100 IBM Corp. 2,303 491,230 Visa, Inc. Class A 3,483 591,553 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 4,494 197,466 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 2,175 91,285 Thermo Fisher Scientific, Inc. 2,364 180,822 Machinery (0.5%) Joy Global, Inc. (S) 1,644 97,851 Pall Corp. 349 23,861 Parker Hannifin Corp. 500 45,790 Stanley Black & Decker, Inc. 1,496 121,131 Xylem, Inc. 596 16,426 Media (4.1%) CBS Corp. Class B 4,500 210,105 Comcast Corp. Class A 12,762 536,132 DIRECTV (NON) 500 28,305 DISH Network Corp. Class A 9,400 356,260 Liberty Global, Inc. (NON) 1,900 130,397 News Corp. Class A 7,943 242,420 Time Warner, Inc. 5,706 328,780 Viacom, Inc. Class B 3,200 197,024 Walt Disney Co. (The) 4,862 276,162 Metals and mining (0.6%) Barrick Gold Corp. (Canada) 1,100 32,340 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 4,769 157,854 Kinross Gold Corp. (Canada) 3,100 24,583 Newmont Mining Corp. 400 16,756 Nucor Corp. (S) 1,700 78,455 Pretium Resources, Inc. (Canada) (NON) 900 7,141 Walter Energy, Inc. 700 19,950 Xstrata PLC (United Kingdom) 903 14,654 Multi-utilities (0.9%) Ameren Corp. 3,100 108,562 CMS Energy Corp. 3,100 86,614 Dominion Resources, Inc. 2,000 116,360 PG&E Corp. (S) 1,719 76,547 Sempra Energy 1,300 103,922 Multiline retail (1.3%) Dollar General Corp. (NON) 3,737 189,017 Macy's, Inc. 5,405 226,145 Nordstrom, Inc. 2,029 112,062 Target Corp. 3,131 214,317 Oil, gas, and consumable fuels (7.8%) Anadarko Petroleum Corp. 4,368 381,982 Cabot Oil & Gas Corp. 1,900 128,459 Chevron Corp. 6,100 724,802 CONSOL Energy, Inc. 1,200 40,380 Exxon Mobil Corp. 13,397 1,207,204 Marathon Oil Corp. 10,579 356,724 Noble Energy, Inc. 2,221 256,881 Occidental Petroleum Corp. 1,263 98,981 PBF Energy, Inc. (S) 1,200 44,604 QEP Resources, Inc. 6,100 194,224 Royal Dutch Shell PLC ADR (United Kingdom) 5,559 362,224 Southwestern Energy Co. (NON) 6,315 235,297 Suncor Energy, Inc. (Canada) 10,900 327,109 Western Refining, Inc. 700 24,787 Paper and forest products (0.3%) International Paper Co. 4,131 192,422 Personal products (0.1%) Herbalife, Ltd. (S) 2,000 74,900 Pharmaceuticals (6.1%) AbbVie, Inc. 10,655 434,511 Actavis, Inc. (NON) 2,400 221,064 Auxilium Pharmaceuticals, Inc. (NON) 8,274 142,975 Bristol-Myers Squibb Co. 2,700 111,213 Eli Lilly & Co. 7,500 425,925 Johnson & Johnson 11,036 899,765 Merck & Co., Inc. 9,595 424,387 Pfizer, Inc. 26,185 755,699 Zoetis Inc. (NON) 638 21,309 Professional services (0.2%) Verisk Analytics, Inc. Class A (NON) 1,373 84,618 Real estate investment trusts (REITs) (2.4%) American Tower Corp. Class A 4,723 363,293 AvalonBay Communities, Inc. 500 63,335 Boston Properties, LP 600 60,636 Equity Residential Trust 1,500 82,590 Health Care REIT, Inc. 1,700 115,447 Host Hotels & Resorts, Inc. (S) 2,900 50,721 Kimco Realty Corp. (S) 1,600 35,840 Plum Creek Timber Co., Inc. 700 36,540 Prologis, Inc. 1,893 75,682 Public Storage 600 91,392 Simon Property Group, Inc. 1,192 189,004 Ventas, Inc. 1,800 131,760 Vornado Realty Trust 700 58,548 Real estate management and development (0.1%) CBRE Group, Inc. Class A (NON) 1,200 30,300 Semiconductors and semiconductor equipment (2.1%) Altera Corp. 2,800 99,316 ASML Holding NV ADR (Netherlands) 1,400 95,214 First Solar, Inc. (NON) 677 18,252 Intel Corp. 13,800 301,530 Lam Research Corp. (NON) 4,600 190,716 Micron Technology, Inc. (NON) 9,000 89,820 Texas Instruments, Inc. (S) 5,319 188,718 Xilinx, Inc. (S) 4,700 179,399 Software (2.5%) BMC Software, Inc. (NON) 800 37,064 Microsoft Corp. 13,289 380,198 MicroStrategy, Inc. Class A (NON) 1,400 141,512 Oracle Corp. 4,399 142,264 Red Hat, Inc. (NON) 2,800 141,568 Salesforce.com, Inc. (NON) (S) 484 86,554 SAP AG (Germany) 3,297 264,141 Symantec Corp. (NON) 4,900 120,932 VMware, Inc. Class A (NON) 1,334 105,226 Specialty retail (1.7%) AutoZone, Inc. (NON) (S) 369 146,408 Bed Bath & Beyond, Inc. (NON) (S) 4,970 320,167 Best Buy Co., Inc. (S) 1,472 32,605 CarMax, Inc. (NON) 1,000 41,700 Lowe's Cos., Inc. 3,299 125,098 Staples, Inc. 3,000 40,290 TJX Cos., Inc. (The) 5,808 271,524 Textiles, apparel, and luxury goods (0.4%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 1,900 107,901 NIKE, Inc. Class B 1,658 97,839 Tobacco (3.2%) Altria Group, Inc. 15,401 529,640 Lorillard, Inc. (S) 829 33,450 Philip Morris International, Inc. 13,259 1,229,238 Trading companies and distributors (0.2%) Rexel SA (France) 4,290 93,623 Water utilities (0.1%) American Water Works Co., Inc. 900 37,296 Total common stocks (cost $45,711,689) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 1,618 $96,837 Total convertible preferred stocks (cost $80,900) SHORT-TERM INVESTMENTS (10.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 4,279,839 $4,279,839 Putnam Short Term Investment Fund 0.08% (AFF) 1,634,005 1,634,005 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 (SEG) $1,000 1,000 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEG) 44,000 43,956 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.17%, April 4, 2013 (SEG) 33,000 33,000 Total short-term investments (cost $5,991,800) TOTAL INVESTMENTS Total investments (cost $51,784,389) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $515,380) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Credit Suisse International Euro Sell 6/19/13 $508,279 $515,380 $7,101 Total FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 4 $1,562,700 Jun-13 $25,023 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $55,999,470. (b) The aggregate identified cost on a tax basis is $52,469,145, resulting in gross unrealized appreciation and depreciation of $8,941,977 and $665,945, respectively, or net unrealized appreciation of $8,276,032. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,589,791 $309,442 $1,899,233 $152 $— Putnam Short Term Investment Fund * — 2,315,460 681,455 88 1,634,005 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,200,713. The fund received cash collateral of $4,279,839, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $7,300,367 $— $— Consumer staples 5,420,880 — — Energy 6,023,005 32,020 — Financials 8,842,622 — — Health care 7,150,695 — — Industrials 5,062,816 — — Information technology 9,750,048 — — Materials 2,033,311 — — Telecommunication services 1,252,325 — — Utilities 1,788,451 — — Total common stocks — Convertible preferred stocks 96,837 — — Short-term investments 1,634,005 4,357,795 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $7,101 $— Futures contracts 25,023 — — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $7,101 $— Equity contracts 25,023 — Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 4 Forward currency contracts (contract amount) $510,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
